Order filed July 22, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00411-CV
                                   ____________

                         PAMELA WALKER, Appellant

                                         V.

           SUZANNE SCOPEL AND JUSTIN SCOPEL, Appellees


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-200283

                                    ORDER

      The notice of appeal in this case was filed May 27, 2014. The clerk’s record
was filed June 27, 2014. To date, the filing fee of $195.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 16, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM